Citation Nr: 1442926	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-45 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for end-stage renal disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2012, a Board videoconference hearing was held before the undersigned Acting Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

This matter was previously remanded by the Board for further development in December 2013.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence is against a finding that it is at least as likely as not that the Veteran's end-stage renal disease is related to the Veteran's military service.


CONCLUSION OF LAW

The Veteran's current end-stage renal disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, a letter dated in December 2007 and June 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  These notice letters also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran also indicated that he was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  The VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These SSA disability records were obtained and associated with the record.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded several VA examinations, most recently in April 2014, and that the results of which have been included in the claims file for review.  This VA examination involved review of the claims file and thorough examinations of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its December 2013 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  

In December 2013, the Board instructed, "Contact the Veteran and obtain the necessary releases to obtain any available records from Dr. Reyna, Methodist Transplant Hospital, Dr. Collins and Dr. Mugrew."  The Veteran submitted the releases and requests for records were sent to the private providers.  Subsequently, treatment records from Dr. Mulgrew (previously spelled "Dr. Mugrew" in the Board remand) and a negative reply from Dr. Reyna was received.  However, the record reflects that after several attempts, no reply from Dr. Collins was received.  

As indicated above, SSA disability records have been obtained and associated with the record as instructed by the Board remand.

The Veteran was afforded a new VA examination for his claim in April 2014 and a supplemental statement of the case was issued in August 2014.  

The Board acknowledges that contrary to the December 2013 Board remand instructions, the April 2014 VA examination was conducted prior to obtaining the outstanding records.  However, the Board finds the medical evidence within the SSA disability records and the private and VA treatment records received after the April 2014 VA examination did not provide any medical evidence that was not otherwise known to the April 2014 VA examiner.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Finally, the Veteran provided relevant testimony during the hearing before the Acting Veterans Law Judge in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the presiding Acting Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no pertinent evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned any questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board also finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246 (1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims file.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with end-stage renal disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's end-stage renal disease because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In October 2012, the Veteran has testified that he had frequent urination, back pain, elevated blood pressure, and protein in his urine during service.  The Veteran testified that he was seen at VA three months after he left service and was told he had elevated protein in his urine at time.  He testified that his symptoms persisted and he was unable to seek treatment again until he got a job in 1985.  He reported that he has required dialysis for his kidney disability since 2000 and ultimately required a kidney transplant which failed in 2006.  

According to the Veteran's in-service treatment records, the entrance examination included an elevated albumin level in February 1980.  On several occasions during service the Veteran was seen for reports of back pain, stomach pain, cramping, and burning and was variously assessed with lumbosacral sprain, rule/out colonic diverticulitis, rule/out gastroenteritis, and mild gastritis.  In March 1981, the Veteran was noted to have a one year history of recurrent microscopic hematuria and proteinuria.  He was referred for an intravenous pyelogram (IVP).  Later in March 1981, the IVP was noted to be normal and the Veteran was assessed with albuminuria, mild, idiopathic.  The Veteran's December 1982 separation examination reflects a negative albumin laboratory reading.

Post-service treatment records indicate the Veteran's end-stage renal disease was diagnosed as diabetic nephropathy in 1991.  In 2000, he stated hemodialysis and underwent a renal transplant in 2006, which eventually failed. 

The Veteran's VA physician, Dr. D. J. Riley, who has treated the Veteran since April 2006, stated that he had reviewed the Veteran's in-service medical treatment and concluded, "It is impossible for me to know for certain whether the [Veteran's] albuminuria and microscopic hematuria in 1980 was the forme fruste of his chronic kidney disease [twenty] years later.  Nonetheless, in my opinion, the [Veteran] probably had some early form of kidney disease in 1980."

The Veteran underwent a VA examination in December 2009 where the examiner diagnosed chronic kidney disease and opined that it was less likely than not that chronic kidney disease was permanently aggravated by active duty service.  The examiner noted that the Veteran had albuminuria at his entrance to service so it is reasonable to assume that he had this condition prior to entrance.  The examiner reported that during service the Veteran was diagnosed with mild idiopathic albuminuria which typically occurred in young adults and had an excellent prognosis.  The examiner concluded that none of the Veteran's activities, duties, or medical problems would have resulted in an aggravation of any underlying kidney disease.  Notably, the examiner stated "the form of kidney disease diagnosed while on active duty usually does not progress to end stage renal disease."

The examiner noted Dr. Riley's February 2008 letter and citing to medical treatise determined that:

[The] fact that the kidney diseases that present with albuminuria and progress to chronic kidney disease are detected and diagnosed by renal biopsy... The Veteran's renal biopsies done prior to his kidney transplant did not report these diseases as the cause of renal failure.  Instead, his VA records state that his kidney failure is due to diabetic nephropathy.  The Veteran was diagnosed with diabetes after his discharge from active duty.

In December 2013, the Board determined that the December 2009 VA examination is inadequate as the examiner did not use the correct standard in rendering the opinion.  The Wagner standard which held that "the correct standard for rebutting the presumption of soundness requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  As such, the Board found another examination and opinion should be obtained.  

The Board's remand instruction for the VA examiner included, "[t]he examiner should state whether renal disease clearly and unmistakably pre-existed service.  The examiner should cite to any evidence of record that demonstrates that the disability clearly and unmistakably existed prior to service" and "[i]f the examiner determines that the Veteran's renal disease did not clearly and unmistakably pre-exist service and/or was not aggravated thereby, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's end-stage renal disease is related to service."

In April 2014, the Veteran was afforded a VA examination.  Upon physical examination, a review of the evidence of record, and the Veteran's statements, the VA examiner provided a negative nexus opinion to that the disability clearly and unmistakably preexisted, nor aggravated beyond natural progression, and that it was less at least as likely as not related to service.

Regarding whether it preexisted service, after noting relevant findings at service entrance examination and in March 1981, and diagnoses at that time, in February 1985, and 1991, the VA examiner explained:

Idiopathic albuminuria typically occurs in young adults and does not usually lead to kidney damage.  Common causes of idiopathic albuminuria include transient proteinuria and orthostatic proteinuria and isolated proteinuria which are benign diseases.  Isolated proteinuria is defined as proteinuria without abnormalities in the urinary sediment, including hematuria, or a reduction in glomerular filtration rate (GFR), as well as the absence of hypertension or diabetes.  In most cases of isolated proteinuria, the patient is asymptomatic and the presence of proteinuria is discovered incidentally by use of a dipstick during routine urinalysis.  The urine sediment is unremarkable (fewer than three erythrocytes per high power field and no casts), protein excretion is less than 3.5 g/day (non-nephrotic), serologic markers of systemic disease are absent, and there is no hypertension, diabetes, and also no edema or hypoalbuminemia.

Since [the] [V]eteran had mild idiopathic albuminuria without evidence of renal disease, (as noted by normal creatinine, no abnormalities in the urine sediment, absence of diabetes or hypertension, protein excretion [less than] 3.5 g/day, and normal IVP), his current renal disease of diabetic nephropathy did not clearly and unmistakably exist prior to service nor was it aggravated beyond natural progression by his active duty service. 

Regarding whether it was incurred in, or caused by service, in addition to the first paragraph of the above opinion, the VA examiner acknowledged "[t]he Veteran did complain of musculoskeletal back pain from lifting [April 14, 1983], chronic abdominal pain and did have one episode of dysuria... There was no evidence of renal failure."  The VA examiner further explained:

Diabetic nephropathy occurs in type I and type II diabetes mellitus, and in other secondary forms of diabetes mellitus.  Diabetes [precedes] the diagnosis of diabetic nephropathy usually by 10 - 20 years.  Risk factor for diabetic nephropathy include poor glycemic control, race... age, obesity, genetic susceptibility and smoking.  

Therefore, since [the] Veteran was not diagnosed with diabetes until two years after service, and diabetes usually [precedes] the diagnosis of diabetic nephropathy by many years, it is less likely than not that his current diabetic nephropathy is related to his military service. 

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for end-stage renal disease on a direct or preexisting with aggravation basis. 

It is clear from the record that the Veteran has a current end-stage renal disease.  As noted above, the Veteran contends that this disability was either due to active duty service, or preexisted, and was aggravated by, his military.  Based on the evidence of record, the Board concludes otherwise.

The Board finds that the most probative and persuasive evidence of record as to the etiology of the Veteran's claimed end-stage kidney disease is the report of the April 2014 VA examiner.  This examiner took into account his review of the Veteran's claims file, including the Veteran's lay statements.  The examiner also considered the findings prior to entering service and his post-service medical history.  The examiner opined that the Veteran did not have a preexisting renal disability upon enlistment, and his current end-stage renal disease was not caused by service.  As such, Board finds that the evidence does not support that his renal disease of diabetic nephropathy clearly and unmistakably preexisted service, and the Veteran is considered sound.  Furthermore, the Board finds that the most competent and credible evidence does not directly link the Veteran's current end-stage renal disease to his military service. 

A complete and through rationale was provided for the April 2014 opinions rendered.  These opinions are also fully explained and consistent with the evidence of record, and clearly contemplated both causation and aggravation.

Moreover, as noted by the April 2014 VA examiner, the Veteran's diagnosis of diabetic nephropathy usually follows many years after diabetes.  The Veteran was not diagnosed with diabetic nephropathy until 1991; eight years after separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  As such, the Board also finds that the weight of the evidence demonstrates no continuity of symptomatology of end-stage renal disease since separation of service.

The Board has considered the Veteran's contentions that his current disability was related to, or preexisted and aggravated by, his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current end-stage renal failure and his military service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current end-stage renal disease was not caused or aggravated by his military service nor did it preexist and was aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for end-stage renal disease is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


